Citation Nr: 0121377	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for tinea versicolor.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 RO decision, which denied the 
veteran's claim seeking entitlement to an increased rating 
for tinea versicolor and continued a 10 percent evaluation 
for such.  The veteran has currently appealed to the Board 
for increased rating for his service connected disability.  
Accordingly, this issue remains in appellate status.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his or her claim and expanded the duty to 
notify the veteran and his or her representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, 114 Stat. 
2096 (2000) (hereinafter, "VCAA"); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub.L.No. 106-419, § 104 
(2000).

In assisting the veteran to develop his claim of entitlement 
to an increased rating in excess of 10 percent for his 
service-connected tinea versicolor, VA must make reasonable 
efforts to obtain any outstanding medical records, which have 
been identified by the veteran.  In a letter dated in May 
2001, the veteran specifically advised that he recently 
underwent a VA examination at the VAMC in Hampton, Virginia 
for purposes of evaluating the severity of his currently 
existing disability. The report of the veteran's referenced 
examination has not yet been associated with his claims file 
and is presently an outstanding record.  As VA treatment 
records are considered to be constructively of record, and 
may be relevant to the instant claim, the RO should obtain 
complete VA treatment records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims folder all relevant VA 
treatment records that have not already 
been made part of the claims folder.  In 
particular, the RO should obtain a copy 
of the report pertaining to the 
examination of the veteran, which was 
conducted in May 2001, at the VAMC in 
Hampton, Virginia.  If this examination 
report is unavailable, the reasons for 
the unavailability should be documented 
in accordance with the proper procedures 
under the Veterans Claims Assistance Act.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A §§ 5102, 5103, 
5103A and 5107 (West Supp. 2001)) are 
fully complied with and satisfied.

4.  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's claim seeking 
entitlement to an increased rating in 
excess of 10 percent for tinea 
versicolor, and should take into 
consideration any additional evidence 
associated with the claims including the 
photographs that the veteran submitted 
directly to the Board in July 2001.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




